You h*n *tt*ohod to your letter e form copy OS
euoh aaatraots and it rp:?rarstheroirom th*t the eontraat
ia ror a ~484~~ ts*ahor to sorvb for a p*rtlaulax period
ot tina, that he,will at.arli timer &ring said por%oQ ba rub-
jaot to 4*u. by the Supnlntoodeat of Sohoo18, who rhould
leaign hle d64ios in tha *vent biraamvioes ahoald ba mod.&
Ttm salary irrfixed.and is payable isonthly. A8 w uzAderst8nQ,
$36 onij que8tlon troubling you with roforanao to the oontnot
ia whether a oontraot oen be ~ado legally for I reoervo teacher,
Huwrablo       Jeha   R. But% Jr.,    Pa60   3


t&t4 18, Qa. who 3.84cD8*P1, only uimn orllrd upim to do m.
OUP ualrwc bo yotlo iiT84 quo*tloR 411 Peqrehmd thia ntob-
lomelolm. Aa t6 aar o%hu quwtlwe rtilohmight be reitmd
w rhail aacliumo the oaatrea4 to be valid.
               It gWs ritheuS aaging that Ohm0 uo oooaUon8 la
             v&ionteaebua
r lllo h o o lo               are noawrutly ebuat  troa ahelr
regulu     dutf~~,    Worn   illmws   or   4th.r   4411408,   4u4h   abewow
aometlm b&&k&of oon8Nbnble dura4lon. The $m84wa ha*-
fag th4 pew&~.40 4m~loy th4 r4@ulaP $444hos In the fire4




propor    8w                     ior
                and mea oim4raotr,           *rw4m       Waohuo~      awhy k
l4 uo ( L
        la 4 0
             le g a lly.
           Emy a pe~icm   holding euoh a reecho  t*aohw*8 aen-
4mo$ m4 b*ltwmlng owb tb4lea es am rdqtalrd of him w&u
4he b8roi8of 4he oonbhot b4 4oa*fd*roda tarotterulthla $he~
waning of-, bso csnrtlng 4lm Te80hor Ritirsmoa8 njrotae,
king  Astiolm  2922~li.Yuma*o     Annotatoa Cl~ll Shabutsm?
        WOtiaprR  l(3)e3(l),f(2),                  3(S),ca.), &(a), 4(f),
     aat6(9) ol’ aa&4Aa4, nab
4(4),,
              *a*dbra 1. (3) Voo4hu~ rdrsllseam a pot-
         loa oap&*yo& on a trilltiao, rqulu 8al8ry ba818
         by boudr 6i’~omma eohool diotrlobo,      heardo of
         ladim~aMont mbool &106riote,oolurtysshoel houdm,
         BetlrmamatiJ      at lh8uke8, Bete Boar6 et Xduaa-
         tiea ena ENate Depertxsent of Eduaatloa, boerd8 of
         pagan48 af o&lags aad wltuslti~o,        ad any other
         legally somtltut4d board or egenoy of en eduae-
         tlfmol lne414u4ionor arganhation wpportcrd arbolly
              r4l)rby the mate. ti all oeaee o? doubt the
         Et rna*nt 8#rd of rruscew, twnlnefww w&a,
         ehell dater&n whathu       6 ptmron is a teroher aI
         deflw~ In ukls Aab. A iwaoher shall mom B person
         m,%d@Ffinrs
                   wntw'to      o~$aDfx~d publie edueatlon in
      ~wofo+UmaI aOd burlsee mIninlotratlnaand euper-
      *irloa and in laobmiotlorr,
                                In publto eobaol.8as
      d*firud in Wmeo4foa (2) ef tblo Ss4thn,"
           %%a.  3. ,Thaemmh4rohlpot eela Ratbownt
      System ski.1 be owrpes*d es followat
           "(11 AU paraaw who em toaohrs         ou the date
      u Oq whioh the Fmtimmmat System io oetablteImd
r     8hall be44~4 umb4~4 a8 et that d4t4 e4 a 4onditWi
      of their omplt?pRent   tullaaowithin A parbd of DiDO-
      4y (901 d8yo situ Sop%ambor1, 1937, 44~ such
      bomha~  shall flla with the S%ota Board of Tm8tew
,,.   om a fam pnserikd       by au&s Beard, m notiow of hi4
      llaoticn~nob to bb -1         In 4ba w&wabif) af the
      %y&oim A&' 8~duly meat&a4 rrlvar oi aU prismat
             opaotive~   benaflW rblah would othemcie~ iawo
      :sr * on: aoootlat   of hit pcptio1pattonin the wa-

          "(2) %4glaDiner*ptamtmr 1, 1938, Mb timra-
      8rWr say ,kaoher traoblng far the ZW8t tiah In
      %xa* shall beaorrra mdmbes ot t&m Ratir4k4at
      %y#aakw a ooadltlQaof air~omrpl6~at.
              **   l   .



            "(5) b-0     VfhQhu talt&htiI3ah0 Stat0 Qf
      kxos ID oaomkia~ ldth tb trmm at thirpaot, but
      wbb 18 not ia nnioa d\pin$ the yau tn whloh the
      Aoa boooarrafYaatiro rWl1, Who k04mes a
      t484?44r within two (21 rwP9 of the data 4~ wbieh
      thla Aat koome8 bftootiv4,and if h4 oonti8u.8
      m wah few a porfod oi tire (5) oonemutlv~ ymre,
      b 4 lbltl8d to rewivm oP0Ult  on4 nsultlng  belle-
      flta Sar p~Ur-tnl+f~r   u   $wwidob   ?a’   in   %his
      Aob”
.,
              "804.    b.

            *(I) On&or au& ruloe end regulntioneas ths
      %%a%~  %f~rd O? TRubOao shell adopt each person
      who riao a teaoher, a5 %0fiaad in this &OS, at any
      4lmo during tho y?u fmwdi~t0ly preoedlngthe
      retabllehaurnt    of the ~fetrm, and who b44csma A
      mmmbu    durlag   the Ur8t   pu  of op0retlon of the
      R4tir4244ot   9y8t0m,  orrrboi8  amembu et the be&I-
      aiag ore*+ who01 fear 1937-1938, shell rile a
H040rab14 fQh8 8. Rudd, Jr., Pago 5


     deWled a&deema6 of4llT048b0r80~zo0,484
     teaohu, nnauaa by hlxaprior to thr a4t4 of
     48Wbli8hROM of WIO Ra$i?aa~mt?ystea for whloh
     k4 alaim orMit.-
          "(2) phr,ElIataRoud ot Trust448 sh8ll fix
     ana d*timn3no by 4ppropriatOrul44 and ngul4tloar
     ha     m&l       4uTlor      in    4ay par     I4   eqairaloat    to    ouo
     mar at a.X'T%w, but ia as 4480 4hallaon th8n
     oae 7ur or somxo~ b4 orraitabi4  r0r 411 ~WV~W
     ia    on.    SshQQl       yaar.’

          *(,,   Subjoa0 to 8h4 4boV4 F48triOtio44 4x1&
     to sliala0th.t ml*4  4aa ngrl~tioor 44 tks st4tO
     me6         br   'h~1149404 844~ 4d0pt,        *     5-34~   f344d     0t
     'fmal$W8'8hallv~rie 4~3 ad&at, arr(I-                            as QE40-
                  tb4 filixq oi rooh rtata~nts
     tioablo;af'tar                                                        of
     au~iae, 6ha 80rviOo *banin sl4lmd.
             ‘*(4)  rtpoa adjustment              aad v4rliioatioa      of
     th4    4t4k,muAt4   or serT:se,              th* %a%. Board       or
     l%lt4t~*:#all       Leau4 pri-  to* o4rtlflo4844
     eOtti~@'Oa    weoh asnbor tba laa&h of T0x44
     4uTtoo'ranu4zoa prlqz to tha aat et Ok6 .*ta&
     Uahaa#  ot thm Rotlnae~t   Sptbm,   tith whiob ha
     I& oi+ditra         on     alo     ?%iais or hi4    stat4a44t    ei
     SUTf m.  Ea long 44 qambOr8Mp 40ntiml44,4
    ~~wu-T;o~     0miri04a0 d8a 5 :f;; zd
    oeao~urlr4rer F4tdrom4atpup044
    s#rvlM, provided, hOwOver, Umt my m4mb4r =4y,
    withinon. (1)Jar tramthaart4 of 144u4aa.
    or kctditloatiloa
                    o? 8ueh 04rtiflo4t0,r0nqu44t
    tke iW&o Bear& OS Tru8tOosto 40dlfj or 00rrOot
    hi4 QSiOF-84FViO4QSFtiffMt4.
             %han m8ab6trrhfpemao8. suoh ~rka-4&vlo0
     outsiflaa8s4hrU baoeaaomid. Should tka UT
     ployao~agalnkoara 4 emaber, a u o h l p u r a n ahall
     Ontor 8IiOsy4tre a4 i 4OsbOr not 4atltlOdto
     ~lOr-SaETi~      OMdit 4XOODt 44 QroridOdi4 COO-
     t&u$!J,    8ubMotion (j), Q4r8Qwb (b) of th18

         :~+*a*6. Stat4 lkwd 0P Trust644.
          _..
          ,m(7} S&bjaot to the llmltatiom of this Aot,
     th* State Board at Tru4bos 4hal1, from the to
     tfna, srtablfsb rtrlesaad n&ul8tion8 for 4li%l-
     bility o? xmabuahip and for the lddnlstr8tion
” :,




       J
                                                                          r   -,


                                                                                   445




          YPOW vhn% ww hove mid, it followe that In our
opLaion.tho Bow-d oauld rule ee 8uwt.d       ln your aaooi16
rnd focrr0bQuoetlQa*. Pow thltd qu8etfm       oolmot bo enewu*4
mtdmr io a lly        e enaewm~ ml t ver y
               eia o th                       looordlag to the
eetent ett&e     lo ttmlly  putortoa $   Tek for
                                               e inetaaoo the
holder of l reoerve toaoher’e oc&ot       who lotuallp tiught
tha vbole ym?P.~ Ae 8 anttw     OS law, he would be a tmobor
tar thnt pu,~ip      ,rotls4 octd   a you’s   orrtlitablo   eenioo,
enU lf lb hqpened to ba 193647, it would onablo kfa to
leteblieh priar mioe,       *a6 the 84ud -oould not paerrl rule
.whiahvould War it.     011the otbu hurd, lu~~oeo the poreon
lmldlng l;beooatno% did noS rondoa-l *In&a day*8 aotual
tinlo~ and She atrotum~neoe 8bouU inbloate t&at aa a wet-
liarat mot 1t .-6   Rot  0@3tOW&tlOt~d     thea    ha should.   IIt our
oplalon l rul? oaulU be aada whloh rouU 6m~p hla statueee
0 keoher tar  &Xl puxpo8ar    dtaring  thab     year.   Soawtmrm,    af
a reaeaaeble pUoe, kt#cn these lrtna@e tb Board MT d-w
100 llam.
         %a Ub not belier0 the Bawd he0 loet its pov6re
efur*e8fd 00 So 6h8es various teeohue'by reeeoa of the toot
I.